Order, Supreme Court, New York County (Michael Dontzin, J.), entered on or about April 1, 1992, which denied defendant St. Vincent’s Hospital’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
With regard to the hospital’s vicarious liability for the alleged malpractice in the treatment of plaintiff’s decedent, based upon all of the attendant circumstances (Augeri v Massoff, 134 AD2d 308, 309), a triable issue of fact exists as to whether the decedent justifiably relied upon the skill and care of the two defendant physicians or was treated by them under the apparent authority of the hospital (see, Hill v St. Clare’s Hosp., 67 NY2d 72, 79-81). The physicians’ conclusory statements that they were acting independently of the hospital do not serve conclusively to establish the degree of control actually exercised over them by the hospital (see, Kavanaugh v Nussbaum, 71 NY2d 535, 547; Hill v St. Clare’s Hosp., supra). Concur — Sullivan, J. P., Milonas, Ellerin and Wallach, JJ.